Case 1:20-cv-11511-WGY Document 6 Filed 09/18/20 Page 1 of 1

AO 399 (OL/09) Waiver of the Service of Summons

UNITED STATES DISTRICT COURT
tor the
District of Massachusetts

VIRGINIA HUSSEY,
Plaintiff
¥.
EAST COAST SLURRY CO.,, LLC, ET AL.,
Defendant

Civil Action No. 1:20-CV-11511-WGY

WAIVER OF THE SERVICE OF SUMMONS

To: Bradford N. Louison, Esq. oo
(Name of the plaintiff's attorney or unrepresented plaintif))

I have received your request io waive service of a summons in this action along with a copy of the complaint,
two copies of this waiver form, and a prepaid means of returning one signed copy of the form to you.

I, or the entity [ represent, agree to save the expense of serving a summons and complaint in this case.

I understand that I, or the entity I represent, will keep all defenses or objections to the lawsuit, the court’s
jurisdiction, and the venue of the action, but that [ waive any objections to the absence of a summons or of service.

[ also understand that I, or the entity ] represent, must file and serve an answer or a motion under Rule 12 within
60 days from 08/13/2020 © , the date when this request was sent (or 90 days if it was sent outside the
United States). If{ fail to do so, a default judgment will be entered against me or the entity I represent.

Date: 08/43/2020 Bk. Rb bun

gnature of the attorney or unrepresented party

__.... Suffolk Construction Company, Inc. Nora A, Adukonis, Esq.
Printed name of purty waiving service of summons Printed name
Litchfield Cavo LLP
6 Kimball Lane, Suite 200
Lynnfield, MA 61940

 

Address
adukonis@litchfieldcavo.com

E-mail address

(781) 309-1500

~ Telephone number

 

Duty to Avoid Unnecessary Expenses of Serving a Summons

Rule 4 ofthe Federal Ruies af Civil Procedure requires certain defendants to cooperate in saving unnecessary expenses of serving a summons
and complaint. A defendant who is located in the United States and who fails to return a signed waiver of service requested by a plaintiff located in
the United States will be required io pay the expenses of service, unless the defendant shows good cause for the failure,

“Good cause” does not include a belief that the lawsuit is groundless, or that it has been brought in an improper venue, or that the court has
no jurisdiction over this matter or over the defendant ot the defendant’s property. © ——----  —---—- —- ~

If the waiver is signed and returned, you cen stil! make these and all other defenses and objections, but you cannot object to the absence of
a summons or of service.

__fyou waive service, then you must, within the time specified on the waiver form, serve an answer or a motion under Rule 12 on the plamtiff
and file a copy with the court. By signing and returning the waiver form, ycu are allowed more time to respond than if a summons had been served.

 
